REQUESTED BY: Dear Senator Simon:
You draw our attention to LB 614. LB 614 amends sections 16-691.02 and 17-609, R.R.S. 1943, by striking the authority existing for cities of the first class, second class, and villages to transfer excess operating revenues from certain publicly operated utilities to the general fund of such political subdivision.
Your question is whether such transfers would be prohibited under the provisions of section 77-3412 through section77-3432, R.S.Supp., 1979, commonly known as the lid bill. Your intention in seeking this answer is to determine whether or not LB 614 is a necessary bill. Section 77-3423
provides that no governing body may increase their budget in such a manner that the anticipated combined receipts will exceed an increase of seven percent over the combined receipts budget base. Section 77-3421 defines combined receipts as those funds received by a political subdivision as defined in sections 77-3419 and 77-3420. Section 77-3419 defines local tax sources and includes funds received from the tax or taxes authorized to be levied by law. Section 77-3420 defines state tax sources to mean funds received by a political subdivision, the source of which is a tax imposed or levied by the State of Nebraska.
Operating revenues of a municipal utility are not a tax. Rather, they are a fee or charge for services rendered. As such they are not within the purview of section77-3412, et seq., R.S.Supp., 1979.